United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, BIRMINGHAM POST
OFFICE ANNEX, Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1166
Issued: October 16, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 29, 2019 appellant filed a timely appeal from a November 27, 2018 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
has elapsed from OWCP’s last merit decision, dated July 19, 2017, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of this case.3

1

Appellant timely requested oral argument before the Board. By order dated October 6, 2020, the Board exercised
its discretion and denied the request as the matter could be adequately addressed based on a review of the case record.
Order Denying Oral Argument, Docket No. 19-1166 (issued October 6, 2020).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On February 6, 2003 appellant, then a 34-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on that date she injured her neck and both shoulders cutting
open flats while in the performance of duty. She stopped work on February 6, 2003 and returned
to her usual employment, a permanent modified position, on April 14, 2003. OWCP accepted the
claim for bilateral shoulder strains.4
Appellant retired from the employing establishment effective March 3, 2008.
On April 3, 2015 appellant filed a notice of recurrence (Form CA-2a) for medical treatment
causally related to her February 6, 2003 employment injury.
In a June 23, 2015 development letter, OWCP advised appellant that the medical evidence
of record was insufficient to establish her recurrence claim. It provided her with a questionnaire
and requested that she submit rationalized medical evidence to support her claim. OWCP afforded
appellant 30 days to submit the requested evidence. No additional evidence was received.
By decision dated September 14, 2015, OWCP denied appellant’s recurrence claim. It
noted that it had last received medical evidence in 2005.
On October 3, 2015 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review. A telephonic hearing was held on May 23, 2016.
By decision dated July 26, 2016, OWCP’s hearing representative affirmed the
September 14, 2015 decision. He found that the medical evidence of record failed to establish the
recurrence claim.
On May 23, 2017 appellant, through her then-counsel, requested reconsideration. He
further requested that OWCP update its records to reflect his new address.
By decision dated July 19, 2017, OWCP denied modification of its July 26, 2016 decision.
It noted that the record was devoid of medical evidence from 2005 until 2014. OWCP sent a copy
of the decision to appellant’s then-counsel at his former address and to appellant at her address of
record.5
In letters dated September 5 and October 6, 2017, appellant’s then-counsel requested the
status of the May 23, 2017 reconsideration request. On October 12 and 30, 2017 he requested that
OWCP update his address and asserted that neither he nor appellant had received a copy of the
4

OWCP had previously accepted appellant’s 1999 occupational disease claim for right shoulder strain and
synovitis, assigned OWCP File No. xxxxxx378. This claim has not been administratively combined with the present
claim.
5

There is no indication of record that the decision was returned as undeliverable to either person.

2

July19, 2017 decision. OWCP provided appellant’s then-counsel with a copy of the case record
on December 7, 2017.
On November 15, 2018 appellant, on the appeal request form that had accompanied
OWCP’s July 19, 2017 decision, indicated that she was requesting reconsideration.
By decision dated November 27, 2018, OWCP denied appellant’s request for
reconsideration, finding that it was untimely and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.6 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.7 Timeliness is determined by the document receipt date (i.e.,
the “received date” in OWCP’s Integrated Federal Employees’ Compensation System (iFECS)).8
Imposition of this one-year filing limitation does not constitute an abuse of discretion.9
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the request demonstrates clear evidence that OWCP’s most recent merit
decision was in error.10 Its procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the
claimant’s reconsideration request demonstrates “clear evidence of error” on the part of OWCP.11
In this regard, OWCP will limit its focus to a review of how the newly submitted evidence bears
on the prior evidence of record.12
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.13 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. To demonstrate clear evidence
of error, the evidence submitted must not only be of sufficient probative value to create a conflict
6

5 U.S.C. § 8128(a); L.W., Docket No. 18-1475 (issued February 7, 2019).

7

20 C.F.R. § 10.607(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.4(b) (February 2016).

9

G.G., Docket No. 18-1072 (issued January 7, 2019); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

10

See 20 C.F.R. § 10.607(b); L.A., Docket No. 19-0471 (issued October 29, 2019).

11
L.C., Docket No. 18-1407 (issued February 14, 2019); see also 20 C.F.R. § 10.607(b); supra note 8 at Chapter
2.1602.5 (February 2016).
12

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert G. Burns, 57 ECAB 657 (2006).

13

S.C., Docket No. 18-0126 (issued May 14, 2016); supra note 8 at Chapter 2.1602.5(a) (February 2016).

3

in medical opinion or establish a clear procedural error, but must be of sufficient probative value
to shift the weight of the evidence in favor of the claimant and raise a substantial question as to
the correctness of OWCP’s decision.14
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
OWCP’s regulations15 and procedures16 establish a one-year time limitation for requesting
reconsideration, which begins on the date of the original OWCP merit decision. A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.17
The most recent merit decision was OWCP’s July 19, 2017 decision.18 As appellant’s request for
reconsideration was not received until November 15, 2018, more than one year after the issuance
of OWCP’s July 19, 2017 merit decision, it was untimely filed. Consequently, she must
demonstrate clear evidence of error by OWCP in its July 19, 2017 decision.19
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
that was decided by OWCP.20 The evidence must be positive, precise, and explicit and it must be
apparent on its face that OWCP committed an error.21 On reconsideration, appellant failed to
submit evidence or raise an argument relevant to the issue of whether she sustained a recurrence
of a medical condition or disability causally related to her February 6, 2003 employment injury.22
Accordingly, OWCP properly found that she failed to demonstrate clear evidence of error.23
On appeal appellant maintains that she had already had shoulder impingement at the time
of her bilateral shoulder strains. She describes her difficulty finding a physician willing to treat
her due to the involvement of workers’ compensation and contends that she had tried for years to
reopen her claim. However, as noted, the Board lacks jurisdiction to review the merits of this

14

J.W., supra note 12.

15
20 C.F.R. § 10.607(a); see F.N., Docket No. 18-1543 (issued March 6, 2019); Alberta Dukes, 56 ECAB
247 (2005).
16

Supra note 8 at Chapter 2.1602.4 (February 2016).

17

J.W., supra note 12; Robert F. Stone, 57 ECAB 292 (2005).

18
See M.N, Docket No. 15-0758 (issued July 6, 2015) (the Board held that the timeliness calculation for a request
for reconsideration runs from the date that OWCP first issued its final merit decision unless OWCP specifically
reissues the decision anew.)
19

20 C.F.R. § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

20

J.W., supra note 12.

21

Id.

22

J.B., Docket No. 18-1704 (issued April 8, 2019).

23

Id.

4

case.24 As set forth above, OWCP properly found that appellant’s untimely request for
reconsideration failed to demonstrate clear evidence of error.25
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

24

20 C.F.R. §§ 501.2(c) and 501.3; see also B.H., Docket No. 19-0169 (issued June 24, 2019).

25

See J.D., Docket No. 18-1765 (issued June 11, 2019).

5

